DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-13, 15-19, and 21-22 are pending, of which claims 1, 21, and 22 are independent. Claims 14, 20, and 23-25 were cancelled via preliminary amendment dated 2/25/2020.


Acknowledgement of References Cited By Applicant
As required by MPEP 609 (c), the Applicants’ submission of the Information Disclosure Statement is acknowledged by the examiner and the cited references have been considered in the examination of the claims now pending. 
As required by MPEP 609 (c)(2), a copy of each PTOL-1449, initialed and dated by the Examiner, is attached to the instant office action. Applicant is respectfully reminded of the requirements of MPEP 609 (b)(1) and 37 CFR 1.97 listing the requirements for an Information Disclosure Statement. 

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific 

Claim Objections
Claim 8 is objected to because of the following informalities:  The claim recites “The method of any of claim 1”, the ‘of any’ should be deleted.  Appropriate correction is required.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim 21 limitations “means for discretizing the shape of the technical device into a plurality of points”; and “means for using a Convolutional Neural Network (CNN) for computing a prediction of the at least one fluid dynamic parameter” have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  

A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: paragraphs 0031 and 0043 describe discretization of an object; paragraph 0034 with computer programs and non-transitory computer readable medium to execute the methods disclosed. Fig. 3 and accompanying text in 0061-0063 describing the algorithm for optimization and predictions.
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claims so they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13, 15-19, and 21-22 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for optimizing a shape of an airfoil, turbine blade a windmill blade, a vessel and/or a vehicle by analyzing a pressure profile along the contour of the technical device (CP), pressure drag coefficient (CDp), friction drag coefficient (CDf) and/or lift-to-drag ratio (L/D), it does not reasonably provide enablement for optimizing the shape of any device adapted to be exposed to a fluid flowing around a contour of said device with respect to at least one fluid dynamic parameter, based on discretizing the shape of the device into a plurality of points and inputting the plurality of points or the surface mesh into a Convolutional Neural Network (CNN) for computing a prediction of the at least one fluid dynamic parameter.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to apply generic discrete data to an untrained CNN and predict a fluid dynamic parameter to practice the invention commensurate in scope with these claims. While the level of skill in the art is high, it is not so high as to leave .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13, 15-19, and 21-22 are rejected under 35 U.S.C. 101 because is directed to an abstract idea without significantly more.
Step 1: With respect to independent claims 1, 21 and 22, applying step 1, the preamble of claims 1 and 6, claims a method, a system and a system, as such these claims fall within the statutory categories of a process and machine respectively.
Step 2A, prong one: In order to apply step 2A, a recitation of claim 1 is copied below. The limitations of the claim that describe an abstract idea are bolded.
The claim recites: 
A computer-implemented method for optimizing the shape of a technical device adapted to be exposed to a fluid flowing around a contour of said device with respect to at least one fluid dynamic parameter, comprising: 
discretizing the shape of the technical device into a plurality of points along the contour of the technical device (mathematical concepts - data conversion – MPEP 2106.04(a)(2)(1)(A)(ii).) or into a surface mesh; and 
inputting the plurality of points or the surface mesh into a Convolutional Neural Network (CNN) for computing a prediction of the at least one fluid dynamic parameter.
The limitation of “discretizing the shape of the technical device into a plurality of points along the contour of the technical device” is an abstract idea because it is directed to a mathematical concept of data conversion of transferring shape data into discrete points. The limitation, as drafted and under a broadest reasonable interpretation is directed towards mathematical data conversion, which has been found to be an abstract idea (mathematical concepts – data conversion - MPEP 2106.04(a)(2)(1)(A)(ii).).
Step 2A, prong two:
Under step 2A prong two, this judicial exception is not integrated into a practical application because the additional claim limitations outside the abstract idea only present general field of use or insignificant extra-solution activity. In particular, the claim recites the additional limitations: "A computer-implemented method for optimizing the shape of a technical device adapted to be exposed to a fluid flowing around a contour of said device with respect to at least one fluid dynamic parameter" (general field of use - see MPEP 2106.04(d) referencing MPEP 2106.05(h)), and "inputting the plurality of points or the surface mesh into a Convolutional Neural Network (CNN)" (insignificant extra-solution activity - mere data gathering MPEP 2106.05(g)).

Step 2B:
Moving on to step 2B of the analysis, the Examiner must consider whether each claim limitation individually or as an ordered combination amounts to significantly more than the abstract idea. This analysis includes determining whether an inventive concept is furnished by an element or a combination of elements that are beyond the judicial exception. For limitations that were categorized as "apply it" or generally linking the use of the abstract idea to a particular technological environment or field of use, the analysis is the same. The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the one additional limitation is considered directed towards field of use. See MPEP 2106.04(d) referencing MPEP 2106.05(h). Furthermore, as Berkheimer evidence that the claim elements "inputting the plurality of points or the surface mesh into a Convolutional Neural Network (CNN)" are well understood, routine, and conventional, MPEP 2106.05(g) provides support that mere data gathering and output are well-understood, routine, and conventional. As such, considering the claim limitations as an ordered combination, claim 1 does not include significantly more than the abstract idea.

Independent claims 21 and 22 are directed to substantially the same subject matter as independent claim 1 and is rejected under similar rationale and further failure to add significantly more.
Claims 2-13 and 15-19 are dependent on independent claim 1 and includes all the limitations of claim 1.
Claim 2 recites “wherein the at least one fluid dynamic parameter comprises at least one of: pressure profile along the contour of the technical device (CP), pressure drag coefficient (CDp), friction drag coefficient (CDf) and/or lift-to-drag ratio (L/D).” (general field of use - see MPEP 2106.04(d) or insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)). The claim language provides that the underlying mathematical concept is performed by generic computer components and the results of the mathematical analysis and mental process is merely output/input to the model with the data in a specific variable.
Claim 3 recites “wherein the technical device comprises an airfoil, a windmill blade, a vessel and/or a vehicle.” (general field of use - see MPEP 2106.04(d) or insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
Claim 4 recites “wherein the plurality of points are uniformly distributed along the contour of the technical device.” (mathematical concepts - merely defining point spacing based on data).

Claim 6 recites “optimizing the shape of the technical device using a gradient descent algorithm.” (mathematical concepts - merely defining mathematical algorithm to be used on data).
Claim 7 recites “wherein a convolution of the CNN comprises a circular convolution.” (general field of use - see MPEP 2106.04(d)).
Claim 8 recites “wherein the CNN comprises: a first branch for computing a pressure profile along the contour of the technical device (CP), wherein the first branch preferably comprises a fully-convolutional network; and a second branch for computing a pressure and friction drag coefficient (CD), wherein the second branch preferably comprises a fully-connected network.” (general field of use - see MPEP 2106.04(d)). This could be amended to provide an integration into a practical application if specific physical elements or steps that add a meaningful limitation that transform the abstract idea into a physical process of actually affecting or implementing the resulting optimized shape changes for a particular technology or object.
Claim 9 recites “wherein the CNN comprises a common part for performing the discretizing step and/or for feeding the first and second branch.” (general field of use - see MPEP 2106.04(d)).
Claim 10 recites “applying at least one constraint to the plurality of points or the surface mesh.” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).

Claim 12 recites “wherein the at least one constraint comprises a zone that stays inside of the shape of the technical device, wherein the zone preferably comprises at least one of a rectangle, parallelepiped, ellipsoid and/or an ellipsis.” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
Claim 13 recites “wherein the at least one constraint comprises at least one of a regularity measure of the shape of the technical device or a variance measure of an inter-coordinate distance of the shape of the technical device.” (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)).
Claim 15 recites “generating a plurality of discretizations of National Advisory Committee for Aeronautics (NACA) profiles; (insignificant extra-solution activity - mere data gathering/output MPEP 2106.05(g)) using a computational fluid dynamic (CFD) simulator for computing the at least one fluid dynamic parameter based on the generated discretizations (mathematical concepts - merely defining mathematical algorithm to be used on data); and training the CNN with the generated discretizations and the at least one computed fluid dynamic parameter.” (general field of use - see MPEP 2106.04(d)). This claim if in the independent claim could possibly be amended to provide an integration into a practical application if specific physical elements or steps that add a meaningful limitation that transform the abstract idea into a physical process of actually affecting or implementing the resulting optimized shape changes for a particular technology or object.

Claim 17 recites “wherein the discretized shape or the surface mesh representing the technical device is passed to a computational fluid dynamic (CFD) simulator for generating new training data for the CNN.” (mathematical concepts - building a mathematical mesh based on the data).
Claim 18 recites “wherein the CNN is trained during optimization.” (general field of use - see MPEP 2106.04(d)).
Claim 19 recites “wherein the surface mesh comprises at least one of a plurality of vertices and at least one edge between the vertices or an adjacency matrix describing the at least one edge.” (mathematical concepts - building a mathematical mesh based on the data).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5-7, 10-11, 18-19, and 21-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Emre Yilmaz and Brian German, “A Convolutional Neural Network Approach to Training Predictors for Airfoil Performance” AIA A Aviation Forum, 18th AIA A/ISSMO Multidisciplinary Analysis and Optimization Conference, pp. 1-19 (June 2017) (“Yilmaz”).
Claim 1. Yilmaz discloses A computer-implemented method for optimizing the shape of a technical device adapted to be exposed to a fluid flowing around a contour of said device with respect to at least one fluid dynamic parameter (Yilmaz, Abstract “This paper presents formulations and results of the application of deep learning methodologies, which have become popular extensions to machine learning, to airfoil performance prediction. Expensive computational fluid dynamics (CFD) simulations and wind tunnel tests in the earlier phases of the aircraft and airfoil design process are costly in terms of financial budgets and program schedule.”), comprising: 
discretizing the shape of the technical device into a plurality of points along the contour of the technical device or into a surface mesh (Yilmaz, Figs. 3 and 5 illustrating airfoil surface points; p. 6 paragraph 3 “several ways of defining inputs and outputs can be formulated. Based on an initial definition of a coordinate system to describe the airfoil geometry, (x, y), one approach is to define stations at specific x coordinate points along the 
inputting the plurality of points or the surface mesh into a Convolutional Neural Network (CNN) for computing a prediction of the at least one fluid dynamic parameter (Yilmaz, p. 6 paragraph 2 “The training input for each network includes: (1) the arranged y coordinates for the entire airfoil and (2) the x coordinate of the point at which the prediction task should be executed. The y coordinates are arranged so that they start from the trailing edge, passing through all discretized points over the surface of the entire airfoil to finish at the same point while traversing the upper surface, the leading edge and the lower surface, successively. The training labels includes the Cp values of samples at the NN-training points. The outputs from the training phase are the estimated parameters for the trained networks.”; p. 6 paragraph 4 “The training input for each network includes: (1) the arranged y coordinates for the entire airfoil and (2) the x coordinate of the point at which the prediction task should be executed. The y coordinates are arranged so that they start from the trailing edge, passing through all discretized points over the surface of the entire airfoil to finish at the same point while traversing the upper surface, the leading edge and the lower surface, successively. The training labels includes the Cp values of samples at the NN-training points. The outputs from the training phase are the estimated parameters for the trained networks.”).

Claim 2. Yilmaz discloses The method of claim 1, wherein the at least one fluid dynamic parameter comprises at least one of: pressure profile along the contour of the technical device (CP), pressure drag coefficient (CDp), friction drag coefficient (CDf) and/or lift-to-drag ratio (L/D) (Yilmaz, p. 6 paragraph 2 
    PNG
    media_image1.png
    191
    989
    media_image1.png
    Greyscale
.

Claim 3. Yilmaz discloses The method of claim 1, wherein the technical device comprises an airfoil, a windmill blade, a vessel and/or a vehicle (Yilmaz, “Predicting airfoil performance can be described generally as the prediction of the pressure distribution at x coordinates normalized with respect to the chord length.”).

Claim 5. Yilmaz discloses The method of claim 1, further comprising: defining an optimization objective as a function of the shape of the technical device and of the at least one fluid dynamic parameter (Yilmaz, p. 3 paragraph 1 “For training the network while minimizing the non-convex loss, there are many candidate optimization algorithms including but not limited to gradient and Hessian-based approaches as well as stochastic optimizers.”; EN: see p. 2-5 for discussions of various optimization approaches for the airfoil design.).

Claim 6. Yilmaz discloses The method of claim 5, further comprising optimizing the shape of the technical device using a gradient descent algorithm (Yilmaz, p. 2 paragraph 1 “If a gradient descent (GD) algorithm is chosen as optimizer, updates for network parameters, namely, weights and biases, should be evaluated, and, in this context, the partial derivatives of the cost with respect to parameters must be computed.”; p. 5 paragraph 5 “Adaptive Moment 

Claim 7. Yilmaz discloses The method of claim 1, wherein a convolution of the CNN comprises a circular convolution (Yilmaz, p. 9 paragraph 2 discussing the sequence of convolution that is construed as periodic and thus circular).

Claim 10. Yilmaz discloses The method of claim 1, further comprising applying at least one constraint to the plurality of points or the surface mesh (Yilmaz, p. 6 paragraph 4 “The training labels includes the Cp values of samples at the NN-training points. The outputs from the training phase are the estimated parameters for the trained networks. These parameters, Θ0, . . . ,ΘM can be considered as the values obtained for the weights and biases that connect neighboring layers.” EN: the parameters, weights and biases are constraints).

Claim 11. Yilmaz discloses The method of claim 10, wherein the at least one constraint forces at least one point of the plurality of points to remain at a predefined location (Yilmaz, p. 6 paragraph 2 “The prediction is made based on the coordinates of the airfoil surface which are represented by y coordinates. In this formulation, the y coordinate values at stationary x points represent the thickness and camber distribution along the chord, and the corresponding 

Claim 18. Yilmaz discloses The method of claim 1, wherein the CNN is trained during optimization (Yilmaz, Fig. 7 illustrating training optimizations for CNN, p. 10 paragraph 2 “Figures 7 on the following page show the change of training mini-batch accuracy and the cross entropy with the iterations during training optimization for CNN II. Red and blue curves in Figures 7 on the next page respectively correspond to the lower and upper surfaces. The optimization shows that the training accuracy values converge to 1 as more and more mini-batches are fed.”).

Claim 19. Yilmaz discloses The method of claim 1, wherein the surface mesh comprises at least one of a plurality of vertices and at least one edge between the vertices or an adjacency matrix describing the at least one edge (Yilmaz, p. 7 paragraph 3 “For each airfoil, 1600 sampling points were generated. In order to generate these points, various interpolation approaches from spline to cubic were employed in an airfoil-specific manner for the surface points. These interpolations were revised and altered locally for leading and trailing edge regions by fitting an elliptical arc or a line when the interpolated coordinates do not agree with UIUC data. The smoothness of the points during the generation of points was also verified.”).




Claim 22 contains limitations for a system which are similar to the limitations for the method described in claim 1, and is rejected for the same reasons as detailed above.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4, and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Emre Yilmaz and Brian German, “A Convolutional Neural Network Approach to Training Predictors for Airfoil Performance” AIA A Aviation Forum, 18th AIA A/ISSMO Multidisciplinary Analysis and Optimization Conference, pp. 1-19 (June 2017) (“Yilmaz”) in view of Umetani, US Patent Application No. 2019/0050506 (“Umetani”).
Claim 4. Yilmaz discloses The method of claim 1. Yilmaz does not explicitly disclose, wherein the plurality of points are uniformly distributed along the contour of the technical device.
Umetani teaches wherein the plurality of points are uniformly distributed along the contour of the technical device (Umetani, [0048] “parameterization application 230 selectively chooses which exterior cubes subdivide. In some embodiments, parameterization application 230 uniformly subdivides the exterior cubes such that all cubes are subdivided into eight children exterior cubes.”).
Yilmaz and Umetani are related to using machine learning as part of fluid analysis. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including the uniform distribution approach of Umetani as a variant in Yilmaz, in order to provide more effective techniques for simulating fluid flows around objects ([0004]).

Claim 12. Yilmaz discloses The method of claim 10. Yilmaz does not explicitly disclose wherein the at least one constraint comprises a zone that stays inside of the shape of the 
Umetani teaches wherein the at least one constraint comprises a zone that stays inside of the shape of the technical device, wherein the zone preferably comprises at least one of a rectangle, parallelepiped, ellipsoid and/or an ellipsis (Umetani, [0042] “parameterization application 230 adds additional cubes outside and around the initial polycube by creating a bounding box that contains the initial polycube and then filling in the space between the initial polycube and the bounding box with additional cubes, referred to herein as exterior cubes. Cubes that lie on the interior of the polycube are referred to herein as input cubes.”).
Yilmaz and Umetani are related to using machine learning as part of fluid analysis. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including using polycube approach of Umetani as a variant in Yilmaz, in order to provide more effective techniques for simulating fluid flows around objects ([0004]).

Claim 13. Yilmaz discloses The method of claim 10. Yilmaz does not explicitly disclose, wherein the at least one constraint comprises at least one of a regularity measure of the shape of the technical device or a variance measure of an inter-coordinate distance of the shape of the technical device.
Umetani wherein the at least one constraint comprises at least one of a regularity measure of the shape of the technical device or a variance measure of an inter-coordinate distance of the shape of the technical device (Umetani, ]0047] “each surface point on the edge of the polycube moves based on a linear interpolation of two corner points” which is a measure of the shape).
Yilmaz and Umetani are related to using machine learning as part of fluid analysis. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including using a variety of data approaches of Umetani as a variant in Yilmaz, in order to provide more effective techniques for simulating fluid flows around objects ([0004]).


Claims 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Emre Yilmaz and Brian German, “A Convolutional Neural Network Approach to Training Predictors for Airfoil Performance” AIA A Aviation Forum, 18th AIA A/ISSMO Multidisciplinary Analysis and Optimization Conference, pp. 1-19 (June 2017) (“Yilmaz”) in view of Rai, US Patent No. 7,454,321 (submitted in IDS dated 2/25/2020 “Rai”).
Claim 15. Yilmaz discloses The method of claim 10, further comprising: generating a plurality of discretizations of National Advisory Committee for Aeronautics (NACA) profiles (Yilmaz, see Fig. 5 NACA profiles); and training the CNN with the generated discretizations and the at least one computed fluid dynamic parameter (Yilmaz, p. 7 paragraph “For the training stage, a random combination of 70% of the total number of airfoils were used for training, and, the remaining 30% were used for validation.” It would be obvious to use the CFD from Rai in conjunction with the CNN of Yilmaz to improve the accuracy of the models.).

Rai teaches using a computational fluid dynamic (CFD) simulator for computing the at least one fluid dynamic parameter based on the generated discretizations (Rai, column 2 lines 1-21 “the method implements the following steps or processes: (1) provide a specification of a desired pressure value at each of a sequence of selected locations on a perimeter of a turbine 5 airfoil; (2) provide an initial airfoil shape; (3) provide a statement of at least one constraint that a final airfoil shape must conform to; ( 4) use computational fluid dynamics ("CFD") to estimate a pressure value at each of the selected perimeter locations for the initial airfoil shape; (5) use computational fluid dynamics (CFD) to determine the pressure distribution for airfoil shapes that are small perturbations to the initial airfoil shape; (6) use an estimation method, such as a neural network, a support vector machine, or a combination thereof, to construct a response surface that models the pressure distribution as a function of the airfoil shape, using the CFD data; (7) use an optimization algorithm to search the response surface for the airfoil shape having a corresponding pressure distribution that is closer to the specified target pressure distribution; and (8) provide at least one of an alphanumeric description and a graphical description of the modified airfoil shape.”).
Yilmaz and Rai are related to using machine learning as part of fluid analysis. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including using a variety of data approaches of Rai as a variant in Yilmaz, in order to provide more flexible techniques for simulating fluid flows around a larger class of objects (column 1 lines 57-60).

Claim 16. Modified Yilmaz teaches The method of claim 15, wherein generating the discretizations comprises adding noise to the NACA profiles (Yilmaz, p. 7 paragraph 3 “For each airfoil, 1600 sampling points were generated. In order to generate these points, various interpolation approaches from spline to cubic were employed in an airfoil-specific manner for the surface points. These interpolations were revised and altered locally for leading and trailing edge regions by fitting an elliptical arc or a line when the interpolated coordinates do not agree with UIUC data. The smoothness of the points during the generation of points was also verified.” The interpolations to the data points is equivalent to adding noise by altering the exact data).

Claim 17. Modified Yilmaz teaches The method of claim 5. Yilmaz does not explicitly disclose, but Rai teaches wherein the discretized shape or the surface mesh representing the technical device is passed to a computational fluid dynamic (CFD) simulator for generating new training data for the CNN (Rai, column 2 lines 1-21 “the method implements the following steps or processes: (1) provide a specification of a desired pressure value at each of a sequence of selected locations on a perimeter of a turbine 5 airfoil; (2) provide an initial airfoil shape; (3) provide a statement of at least one constraint that a final airfoil shape must conform to; ( 4) use computational fluid dynamics ("CFD") to estimate a pressure value at each of the selected perimeter locations for the initial airfoil shape; (5) use computational fluid dynamics (CFD) to determine the pressure distribution for airfoil shapes that are small perturbations to the initial airfoil shape; (6) use an estimation method, such as a neural network, a support vector 
Yilmaz and Rai are related to using machine learning as part of fluid analysis. Accordingly, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a variety of data sets including using a variety of data approaches of Rai as a variant in Yilmaz, in order to provide more flexible techniques for simulating fluid flows around a larger class of objects (column 1 lines 57-60).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Sepehr Sanaye and Arash Hassanzadeh, "Multi-objective optimization of airfoil shape for efficiency improvement and noise reduction in small wind turbines," JOURNAL OF RENEWABLE AND SUSTAINABLE ENERGY vol. 6. Related to flow analysis around blade cross sections (airfoils) and predicting the corresponding noise emission, respectively. Multi-objective optimization was carried out for maximizing the airfoil lift-to-drag ratio.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN W CRABB whose telephone number is (571)270-5095. The examiner can normally be reached M-F (6-2:30).

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rehana Perveen can be reached on 571-272-3676. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN W CRABB/Examiner, Art Unit 2148